Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 

Drawings
3.	The drawings filed on 8/31/2020 are acceptable for examination proceedings.

Remarks
4.	There is no art rejection is provided for independent claim 1, and 12. The claimed limitation includes in step c) is allowable over the prior art rejection in regard to allowing or restricting to reserve the EV chargers based on the determined estimated amount of current to be drawn.
	For claim 10, the claim is allowable over the prior art rejection in regard to the concept of authenticate the first, and second user, and determining the estimated amount of total current being drawn is above or below the threshold value, stop charging the specific first user’s EV if threshold crossed, after that keep charging the second user’s EV if the estimated amount of total current being drawn is below the first threshold.
	The claims 1-20 are rejected under 35 U.S.C. 112(a) written description requirement as mentioned below.

Claim Objections
5.	Claim 14 and 16 are dependent on claim 13 and includes same claimed limitation. Either of the claim need to cancel or need to correct the dependency. Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 1, 10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, and 12: Claim 1 is a method claim and claim 12 is a system claim.
Both independent claim recites the same limitation. Both claimed includes the steps a) to determine the estimated amount of current to be drawn by EV charger, b) allowing user to reserve a charger if the estimated value is below a first threshold, c) restrict the EV chargers to be reserved if the estimated current value is above the first threshold.  The specification of the current case does not describe the claimed steps for allowing to make reservation or restricting the reservation based on the estimated current value. The PG Publication (Pub: 2020/0403423) of the current case describe in Para. [0069] that “In one variant, the priority can be based on a plurality of parameters, such as time, payment, user identity, estimated current to be drawn and administrator's decision.” None of the other paragraph discussed about estimated current to be drawn value is determined and compare with the threshold in order to reserve the charger or restricting the reservation.
Regarding claim 10: Claim 10 is a method claim and includes the steps a) to determine
the total amount of current being drawn by EV chargers, b) authenticate the user, b) allowing user to start charge if the total amount of current value is below a first threshold, d) authenticate a second user, e) start charge the second EV if total amount of current value is below a first threshold, f) If total amount of current is above the threshold stop charge the first EV, allow second charger to charge second EV when total amount of current being drawn is below first threshold.  The specification of the current case does not describe the claimed steps of start/stop charging of specific first and second EV based on total amount of current drawn. The PG Publication (Pub: 2020/0403423) of the current case describe in Para. [0073] that “At step 607, as the total amount of current being drawn is higher than the first threshold, no additional relay is enabled even if there is a relay scheduled to be enabled.” None of the other paragraph discussed the specific steps of the claimed limitation of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jang (US PG Pub: 2019/0039465) disclose a wireless charging control method of an EV, which controls wireless charging based on a power supply capacity and a charging fee variation of a charging station. Jan teaches as shown in FIG. 2A, if a vehicle B requests charging at 75 kW while a charger having a total output of 150 kW performs WPT to a vehicle A at 100 kW, the charger can supply only a power of 50 kW to the vehicle B. In this situation, if a new vehicle C enters the charging station and requests charging, as shown in FIG. 2B, since the charger can no longer supply any power, the vehicle C may not proceed with charging even though the charging station has an idle charging pad. However Jan does not teaches the reservation restriction and stopping of specific charger concept based on the estimated current being drawn.
	Konet (Pub: 2017/0028865) disclose a method for controlling power consumption by a facility that includes a plurality of EV charging stations. The facility is associated with a management device. The method includes receiving, by the management device, an identification signal including information identifying at least one of a user, a user's device, or a user's vehicle connected to one of the plurality of EV charging stations. The method further includes identifying, by the management device, in part on the basis of the identification signal, a set of users whose vehicles are connected to the plurality EV charging stations. The method also includes determining, by the management device, when a current level of power consumption by the facility exceeds a first threshold. Additionally the method includes transmitting, by the management device, a halt signal including a halt charging request message when the current level of power consumption by the facility exceeds the first threshold level.
	Kyoung (Pub: 2014/0257884) disclose the method that include receiving one or more charging reservation guide requests, and performing a charging reservation guide procedure associated with the one or more charging reservation guide requests, based on at least one of a requested charging amount and a remaining battery power amount
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116